This case presents error from the county court of Stephens county. The parties appear here as in the court below. *Page 140 
On September 15, 1913, judgment was rendered dismissing the cause for want of prosecution. On December 6, 1913, plaintiff moved the court to vacate said judgment and reinstate the action,, which motion was on January 6, 1914, overruled.
The proceeding is here upon a purported transcript of the record. The assignments of error go only to the action of the trial court in overruling the motion to vacate the judgment dismissing the cause. Defendant in error moves to dismiss this proceeding for the reason that the record presents no error the subject of review. The ruling of a trial court upon motion cannot be reviewed here, unless made a part of the record by bill of exceptions or case-made. Putnam et al. v. Western BankSupply Co., 38 Okla. 152, 132 P. 483; Cable v. Myers,43 Okla. 302, 142 P. 1114.
The case is therefore dismissed.
All the Justices concur, except KANE, C. J., absent and not participating.